 In theMatter of NEBRASKA DEFENSE CORPORATIONandORDER OF RAIL-WAY CONDUCTORS OF AMERICAIn the Matter of NEBRASKA DEFENSE CORPORATIONandBROTHERHOODOF LOCOMOTIVE ENGINEERSIn the Matter of NEBRASKA DEFENSE CORPORATIONandINTERNATIONALBROTHERHOOD OF ELECTRICAL WORKERS,LOCAL #1117,AFFILIATEDWITH THE AMERICAN FEDERATION OF LABORIn the Matter of NEBRASKA DEFENSE CORPORATIONandUNITEDBROTHERHOOD OF CARPENTERS AND JOINERS OF AMERICA,LOCAL #1881,AFFILIATED WITH THE AMERICAN FEDERATION OF LABORIn the Matter of NEBRASKA DEFENSE CORPORATIONandUNITEDRUBBER WORKERS OF AMERICA,AFFILIATED WITH THE C. I. 0.CasesNos. B-5487 to R-5491inclusive,respectively. -DecidedJuly 6, 1943Messrs. T. S. Markey, J. A. Meek,andD. A. Burdette,of Fremont,Nebr., for the Company.Mr. Edward Jordan,of Chicago, Ill., for the Railway Conductors.dlr. Robert F. Gilmore,of Fremont, Nebr., for the Locomotive En-gineers..31r.A.B. Benson,of Fremont,Nebr., for the Railway Conductorsand LocomotiveEngineers.Mr. H. F. Kuklish,of Columbus, Nebr., for the I. B. E. W.Mr. Art Hanson,of Fremont, Nebr., for the Carpenters.Mr. Roy M. Brewer,of Grand Island, Nebr., for the I. B. E. W. andthe Carpenters.Messrs. George, .BurdonandJ. A. Johnson,ofWahoo, Nebr., andMr. H. D. Dawson,of Akron, Ohio, for the C. I. O.Mr. Arthur Leff,of counselto the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENTOF THE CASEUpon petitions duly filed by Order of Railway Conductors ofAmerica, herein called the Railway Conductors, by Brotherhood of51 N. L. R. B., No. 25.100 NEBRASKA DEFENSE CORPORATION101Locomotive Engineers, herein called the Locomotive Engineers, byInternational Brotherhood of Electrical Workers, Local #1117, affili-ated with the American Federation of Labor, herein called the I. B.E. W., by United Brotherhood of Carpenters and Joiners of America,Local #1881, affiliated with the American Federation of Labor, hereincalled the Carpenters, and by the United Rubber Workers of America,affiliated with C. I. 0., herein called the C. I. 0., respectively, allegingthat questions affecting commerce had arisen concerning the repre-sentation of employees of Nebraska Defense Corporation, Mead,Nebraska, herein called the Company, the National Labor RelationsBoard consolidated the cases and provided for an appropriate hearingupon due notice before Robert S. Fousek, Trial Examiner.The hear-ing was held in Omaha, Nebraska, on June 4, 1943. The Company,the Railway Conductors, the Locomotive Engineers, the I. B. E. W.,the Carpenters, and the C. T. O. appeared, participated, and were af-forded full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues.The TrialExaminer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.All parties were afforded opportunityto file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYNebraska Defense Corporation is a Nebraska corporation engagedin the business of operating the Nebraska Ordnance Plant locatednear Mead, Nebraska.The Company manufactures munitions forthe United States Government.During the year 1942, the Companyused raw materials, consisting of chemicals and metals, having a valueconsiderably in excess of $500,000.Most of these raw materials wereshipped to the Company from points outside the State of Nebraska.During the same year the Company delivered all of its finished prod-ucts,which had a value considerably in excess of $500,000, to theUnited States Government.Most of such finished products wereshipped to points outside the State of Nebraska.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.H. THE ORGANIZATIONS INVOLVEDOrder of Railway Conductors of America and Brotherhood ofLocomotive Engineersare unaffiliatedlabororganizations,admittingto membership certain employees of the Company. 102DECISIONS OF NATIONAL LABOR RELATIONS BOARDInternational Brotherhood of ElectricalWorkers, Local #1117,and United Brotherhood of Carpenters and Joiners of America,Local #1881, are labor organizations affiliated with the AmericanFederation of Labor, admitting to membership certain employees ofthe Company.United Rubber Workers of America is a labor organization affil-iated with the Congress of Industrial Organizations, admitting tomembership certain employees of the Company.III.THE QUESTIONSCONCERNINGREPRESENTATIONIt was stipulated by the parties that prior to the hearing and be-tween the dates of February 23, 1943, and April 19, 1943, the -Loco-motive Engineers, the I. B. E. W., the Carpenters, and the C. I. 0.,each respectively requested recognition by the Company as the ex-clusive bargaining representative for employees in the unit claimedby-it to be appropriate, and that the Company refused to grant suchrecognition until such time as the Board determined what constitutedthe appropriate bargaining unit or units in the plant and furtherdetermined whether such labor organization represented a majorityof the employees in the appropriate unit.The Company furtherstipulated that a representative of the Railway Conductors was,present at the conference at which the Company declined to accordrecognition to the Locomotive Engineers, that if the Railway Con-ductors had then expressly asked for recognition such request wouldhave been denied upon the same grounds, and that it was the posi-tion of the Company at the hearing that it would not recognize theRailway Conductors as a bargaining representative in the unit al-leged by it to be appropriate, unless and until it was certified bythe Board.,1Statements of the Field Examiner,introduced in evidence at the hearing,show thatthe Railway Conductors submitted 11 authorization cards beating apparently genuine signa-tures of persons within the unit alleged by it to be appropriate whose names appear on theCompany's February 27, 1943,pay roll which contains the names of 13 employees in suchalleged unit;that the Locomotive Engineers submitted 6 au`horroation cards bearing ap-parently genuine signatnies of peisons within the unit alleged by it to be appropriate whosenames appear on the Company'sMai ch 13, 1943,pay roll which costa ins the names of 6 ein-ployees within such alleged unit; that the I.B E. W submitted an authorization petitionbearing apparently genuine signatures of 36 employees within the unit alleged by it to beappropriate whose names appear on the Company's pay roll for the pay-roll period endingApi it 11,1913,and the Carpenters submitted 33 authorization and membership authorizationcards bearing apparently genuine signatuies of persons within the unit claimed by it to beappropriate whose names appear onthe Company's pay roll for the peiiod ending Apill 18,1943,which contains the names of 75 employees in such alleged appropilate unit. The TrialExaminer stated at the hearing that the C I 0 submitted to him author ization cards bearingapparently genuine signatures of 28 2 perreut of the employees whose names appear on theCompany's pay roll for the period ending April 18, 1943, in the unit alleged by the C 1 0to be appropriate NEBRASKA DEFENSE CORPORATION103We find that questions affecting commerce have arisen concerningthe representation of employees of the Company within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITS;THE DETERMINATION OF REPRESENTATIVESThe Company and the C. I. O. would include in the appropriateunit all production, maintenance, and service employees of the Com-pany working at the Nebraska Ordnance Plant near Mead, Nebraska,excluding from such unit all salaried supervisors, timekeepers, cleri-cal and office employees, plant-protection employees,2 and professionaland technical employees.Each of the other contending unions con-tends that a separate unit should be formed along craft lines embrac-ing employees in the group which it claims to represent, and disputesthe appropriateness of the industrial unit sought by the C. I. O.only to the extent that it encroaches upon the area covered by suchalleged craft lines.Their respective contentions will be discussedbelow.At the hearing, the C. I. O. indicated that if separate elec-tions were directed among employees within the craft groups claimedby the other labor organizations, it did not desire to participate inthe election held among employees in the units alleged to be appro-priate by the Railway Conductors and the Locomotive Engineers,respectively, but that it did desire to participate in the elections heldamong employees in the units alleged to be appropriate by the I. B.E.W. and the Carpenters.A. A8 to the unit claimed to be appropriate by the RailwayConductorsThe Railway Conductors in its petition requested a unit composedof yardmen employed as switchmen on locomotives in the railroadyards of the Company. It appears that the Company has privaterailway facilities within its plant reservation and operates a numberof Diesel electric locomotives for the purpose of facilitating the move-ment, of raw materials and finished products within such area. Inthat connection the Company employs a number of switchmen 3 whowork under the direction of a railroad yardmaster.The functionof the switchmen, as their title implies, is to perform switchingoperations as well as other work normally performed in railroadyards by yardmen and switchmen.The switchmen are not requiredto perform any duties other than those directly connected with thetFiremen are included within the category of plant-protection employees.'aThe record shows that the term "yardmen" is synonymous with the term "switchmen,"the latter term being used by the Company in designating the job classification of theseemployees. 104DECISIONS OF NATIONAL LABOR RELATIONS BOARDhandling of railroad locomotives and cars. In view of the fact thatthese employees are members of a well defined and long establishedcraft, perform work of a specialized character, and haveinterests andproblems which are different from those of the productionand main-tenance employees, we are of the opinion that the switchmen properlyconstitute a separate unit appropriate for the purposes of collectivebargaining.At the hearing the Railway Conductors requested that the yard-master be included in the unit.The record discloses that the yard-master has direct responsibility for all operations of the railroad,supervises the work of the locomotive engineers as well as the switch-men, and has authority to hire and discharge. In view of the clearly.supervisory character of his functions we are of the opinion, and find,that he should be excluded from the unit.We find that all switchmen and all yardmen employed as switch-men in the railroad yards of the Company at the Nebraska OrdnancePlant near Mead, Nebraska, excluding all supervisory employees withauthority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend suchaction, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.B. As to the unit claimed to be appropriate by the LocomotiveEngineersThe Locomotive Engineers requests a unit composed of employees ofthe Company who operate Diesel electric locomotives.The employeesin this group operate locomotives on the railroad operated by the Com-pany within the plant reservation.. Their work is of a highly skilledcharacter and requires a substantial amount of training.Becausecollective bargaining practice has long recognized these employees asmembers of a distinct craft and, because the specialized character oftheir work causes their interests to be substantially different from thoseof the other production and maintenance employees, we are of theopinion that they constitute a separate unit appropriate for the pur-poses of collective bargaining.We, therefore, find that all Diesel locomotive operators employed by'the Company at the Nebraska Ordnance Plant near Mead, Nebraska,excluding all supervisory employees with authority to hire, promote,discharge,' discipline, or otherwise effect changes in the status ofemployees, or effectively recommend such action, constitute a unitappropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act. NEBRASKA DEFENSE CORPORATION105C. Astothe unitclaimed to be appropriate by the I. B. E. W.The I. B. E. W. seeks a unit composed of all linemen, linemen'shelpers, electricians, electricians' helpers, communications service men,electrical instrument service men, and electric instrument service men'shelpers employed by the Company, excluding supervisory employees.Linemen maintain electric transmission lines, substations, trans-formers, secondary distribution lines, and outside lighting areas.Linemen's helpers assist the linemen in these operations and also replacelights in certain buildings outside of restricted areas.Electriciansmaintain, inspect, repau, and service generally electric motors, circuits,and equipment.They alsd perform inside electrical constructionwork.Electricians' helpers assist the electricians in performing theseoperations.Communications service men install and repair communi-cation and alarm circuit equipment, including telephone and mobileradio transmitters and receivers.They also check and repair suchequipment as hospital X-ray and diathermy machines. Instrumentservice men install and make adjustments to thermostats, vaporstats,,and boilerhouse electrical control equipment, and their helpers assistin performing such operations.All of the employees within the unit claimed by the I. B. E. W. areidentified with a well defined, long established, and functionally dis-tinct craft.As members of such craft, the employee's within thisgroup might properly function as a separate bargaining unit as con-tended by the I. B. E. W. On the other hand, the record furnishessupport to the contention of the Company and the C. I. O. that thework of these employees is integrated with the general maintenanceoperations of the Company, and that the interests of these employeesto a considerable extent are aligned to those of other maintenanceworkers outside of the claimed unit.These are factors indicating thatthe employees performing electrical maintenance work might properlybe merged in a broader unit consisting of all production and mainten-ance employees.Under all the circumstances of this case, and in theabsence of any history of collective bargaining with the Company onbehalf of the employees here involved, we are of the opinion that ourdetermination of the unit issue with respect to the employees in questionshould depend in part on the desires of the affected employees them-selves, to be expressed at the self-determination election hereinafterdirected among such employees at which they will have an opportunityto vote for I. B. E. W., which advocates a craft form of unit, or for theC. I. 0., which advocates an industrial form of unit, or for neither.Consequently, we shall make no final determination of the unit at thistime, but shall defer such determination pending the results of theelections hereinafter directed, 106DECISIONS OF NATIONAL LABOR RELATIONS BOARDD. As to the unit claimed to be appropriate by the CarpentersThe Carpenters in its petition requested a unit composed of allmaintenance carpenters, millwrights, car bracers, craters or box-makers, cabinet makers,. woodworking machine operators, and allothers engaged in woodworking operations including foremen butexcluding helpers.At the hearing the Carpenters' representative cor-rected the petition to exclude foremen from the unit.Carpenters and cabinet makers maintain in a state of repair allwood construction, roofs, insulation, and glass throughout the plantarea.They also build all new wood construction and wood compo-nent parts of machinery construction.Although the record does notdisclosewhether or not the Company employs any woodworkingmachine operators, we take notice of the fact that employees in thisclassification normally perform work within the skilled carpenters'craft.Millwrights receive, unpack, and install machinery and me-chanical equipment, assemble mechanical operating units, and generallyadjust and check the operation of such equipment.Millwrights alsoassist plumbers and steamfitters in the installation of necessary pipesand fittings.The Company regards them as machine repairmen.Millwrights do not work under the supervisor of carpenters, but undera general foreman who also supervises the work of steamfitters andplumbers.The Company employs no persons classified as car bracers.However there are about 35 to 50 employees, classified by the Com-pany as shipping employees, who transport, munitions from certainplaces within the plant to outgoing cars and who also see to it that=the munitions are properly located on the cars and securely bracedfor shipment. In bracing the, munitions on the car,, the shippingemployees use pieces of dunnage and drive nails into the dunnage tomake it secure.The work of bracing takes about 50 percenit of theshipping employee's time.The Company employs no persons classi-fied as craters or boxmakers.On occasions when it is necessary tocrate machinery, the work is done by the millwrights.The work ofpreparing munitions for shipment is performed by the shipping em-ployees as noted above.We are of the opinion that the inclusion of the millwrights andthe so-called car bracers and craters in a single unit with the carpen-ters and cabinet makers would result in an artificial grouping.Whileit is clear that the carpenters, cabinet makers, and woodworkingmachine operators may be set apart from other production and main-tenance employees as a functionally cohesive and skilled class of em-ployees who have common interests and who have traditionally formedpart of the carpenters' craft, the same cannot be said of the otherswhom the Carpenters would include in its unit.We therefore findthat, at least to the extent that it includes millwrights, car bracers, NEBRASKA DEFENSE CORPORATION107and craters, the proposed unit of the Carpenters is inappropriate forthe purposes of collective bargaining.Although carpenters, cabinetmakers, and woodworking machine operators alone might properlyform a separate craft unit, the contention has been made in the caseof these employees, as in the case of the maintenance electricians, thattheir work and interests at the plant are not wholly distinct but arecoordinated with that of other production and maintenance employees.This contention finds support in the record.Under all the circum-stances, and for the reasons indicated in the case of the maintenanceelectricians, we are of the opinion that our determination of the unitissue with respect to these employees should depend in part upon thedesires of the employees themselves to be expressed at the self-determi-nation election hereinafter directed among such employees at whichthey will have an opportunity to vote for the Carpenters, which favorsa craft form of unit, or for the C. I. 0., which favors an industrialform of unit, or for neither.We shall consequently make no finaldetermination of the unit at this time, but shall defer our determina-tion pending the results of the elections hereinafter directed.E.Asto the unit claimed to be appropriate by the C. I. 0.Reference has already been made to the unit sought by the C. I. O.and the contentions of the other parties with respect thereto. In viewof the fact that we have found that separate craft units are appro-priate for railroad switchmen and Diesel locomotive engineers, weshall exclude from the industrial unit sought by the C. I. O. such em-ployees in addition to the other employees whom the Company andthe C. I. O. have agreed to exclude therefrom. In accordance withour usual policy, we shall also exclude therefrom all supervisory em-ployees with authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees, or effectivelyrecommend such action.We shall not, however, determine at thistime whether linemen, linemen's helpers, electricians, electricians'helpers, communication service men, electrical instrument service men,electrical instrument service men's helpers, carpenters, cabinet mak-ers, and woodworking machine operators should be included in suchunit, but, for reasons already indicated, shall defer our final deter-m^ination of this question pending the results of the elections herein-after directed.We shall direct that separate elections by secret ballot be heldamong employees of the Company employed at the Nebraska Ord-nance Plant near Mead, Nebraska, within each of the groups listedbelow who were employed during the pay-roll period immediatelypreceding the date of the Direction of Elections herein, subject to thelimitations and additions set forth in the Direction.There shall be 108DECISIONSOF NATIONALLABOR RELATIONS BOARDexcluded from each of such voting groups, in addition to others spe-cifically mentioned herein, all supervisory employees with authority tohire, promote, discharge, discipline, or otherwise effect changes in thestatus of employees or effectively recommend such action.The re-spective voting groups shall be as follows :(1)All switchmen and all yardmen employed as switchmen at therailroad yards of the Company to determine whether or not they de-sire to be represented by the Railway Conductors.(2)All Diesel locomotive operators to determine whether or notthey desire to be represented by the Locomotive Engineers.(3)All linemen, electricians, communication service men, and in-strument service men, including their helpers,4 to determine whetherthey desire to be represented by the I. B. E. W., by the C. I. 0., orby neither.(4)All carpenters, cabinet makers, and woodworking machine op-erators, excluding helpers, to determine whether they desire to berepresented by the Carpenters, the C. I. 0., or by neither.(5)All production, maintenance, and service employees, excludingtimekeepers, clerical, and office employees, plant-protection employees,professional and technical employees, and excluding also all em-ployees included in the voting groups numbered (1) to (4), inclusive,above, to determine- whether or not they desire' to be represented bythe C. I. O.The questions concerning representation which have arisen withrespect to the employees included in the voting groups numbered (1)and (2), above, shall be resolved by the respective elections heldamong the employees in such groups.Upon the results of the elec-tions in the three remaining groups will depend in part our deter-mination of the appropriate unit or units, if any, governing em-ployees in such groups.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Nebraska DefenseCorporation, separate elections by secret ballot shall be conducted asearly as possible, but not later than thirty (30) days from the date ofthisDirection, under the direction and supervision of the RegionalDirector for the Seventeenth Region, acting in this matter as agent4 The record does not disclose %hetber the Company employs any employees classified ascommunication service men's helpers.If there is such a classification, we find that em-ployees within this classification should be part of this voting group. NEBRASKADEFENSE CORPORATION109for the National Labor Relations Board, and subject to Article III,Section 10, of said Rules and Regulations, among the following groupsof employees who were employed at the Nebraska Ordnance Plantof said Nebraska Defense Corporation near Mead, Nebraska, duringthe pay-roll period immediately preceding the date of this Direction,including employees who did not work during said pay-roll periodbecause they were ill or on vacation or temporarily laid off, and in-cluding employees in the armed forces of the United States whopresent themselves in person at the polls, but excluding any whohave since quit or been discharged for cause, and excluding also allsupervisory employees with authority to hire, promote, discharge,discipline, or otherwise effect changes in the status of employees oreffectively recommend such action :(1)All switchmen and all yardmen employed as switchmen at therailroad yards of the Company to determine whether or not theydesire to be represented for the purposes of collective bargaining byOrder of Railway Conductors of America.(2)All Diesel locomotive operators to determine whether or notthey desire to be represented for the purposes of collective bargainingby Brotherhood of Locomotive Engineers.(3)All linemen, electricians, communications service men andinstrument service men and their helpers to determine whether theydesire to be represented by International Brotherhood of ElectricalWorkers, Local #1117, affiliated with the American Federation ofLabor, or by United Rubber Workers of America, affiliated with theCongress of Industrial Organizations, for the purposes of collectivebargaining, or by neither.(4)All carpenters, cabinet makers, and woodworking machineoperators, excluding helpers, to determine whether they desire to berepresented by United Brotherhood of Carpenters and Joiners ofAmerica, Local #1881, affiliated with the American Federation ofLabor, or by United Rubber Workers of America, affiliated with- theCongress of Industrial Organizations, for the purposes of collectivebargaining, or by neither.(5)All production, maintenance, and service employees, exclud-ing timekeepers, clerical and office employees, plant-protection em-ployees, professional and technical employees, switchmen and yardmenemployed as switchmen, Diesel locomotive operators, linemen, line-men's helpers, electricians, electrician's helpers, communication servicemen, communication service men's helpers, instrument ^ service men,and instrument service men's helpers, carpenters, cabinet makers, andwoodworking machine operators, to determine whether or not theydesire to be represented by United Rubber Workers of America,affiliated with the Congress of Industrial Organizations, for the pur-poses of collective bargaining.